Citation Nr: 0715937	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee medial meniscectomy.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the medial compartment of 
the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



REMAND

The veteran served on active duty from August 1980 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By this decision, service connection was 
granted for two right knee disabilities and 10 percent 
ratings were assigned for each, effective from July 15, 2002.  
By a January 2005 decision, the RO awarded a 20 percent 
rating for residuals of a medial meniscectomy, effective from 
July 15, 2002.  Consequently, the issues on appeal are as set 
forth on the title page above.

The veteran submitted a statement to the Board in April 2007 
in which he reported that additional medical evidence could 
be obtained from the Dayton, Ohio VA Medical Center (VAMC).  
He said he was scheduled for tests at the VAMC in April 2007.  
Given the context of his statement and the fact that his 
appeal before the Board relates to right knee disability 
only, the Board assumes that his mention of "tests" is a 
reference to medical evidence that pertains directly to the 
issues on appeal, namely the extent of disability due to 
service-connected knee disabilities.  Consequently, those 
records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for his right knee 
disabilities.  After securing the 
necessary releases, obtain those 
records that have not previously 
been secured.  Specifically request 
all pertinent VA treatment or 
evaluation records from the Dayton 
VAMC, especially any prepared in 
April 2007.

2.  Consider whether another 
compensation examination is called 
for in light of newly received 
evidence.  After undertaking any 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VA.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

